DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 24 November 2021 for the application filed 12 July 2019. Claims 1-8 and 10-30 are pending:
Claim 9 has been canceled;
Claims 20-28 have been withdrawn with traverse filed 29 December 2020;
Claims 1, 10, 12, 16, 19, and 21 have been amended; and
new Claim 30 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/014284 filed 18 January 2018; PRO 62/448,397 filed 20 January 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Interpretation
	As defined in the specification, p0060, non-porous substrate particles may include pores that are less than about 10 angstroms.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-19, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US PGPub 2009/0277838 A1).
Regarding Claim 1, LIU discloses compositions useful as stationary phases for chromatographic applications (p0007) providing simultaneous anion-exchange and cation-exchange capabilities having a first charge selected from positive and negative and a second charge opposite to the first charge (i.e., a chromatographic media having cationic and anionic retention modes; p0008, p0012).
	Briefly, the composition comprises an organic polymeric solid support, such as a polystyrene-divinylbenzene co-polymer (i.e., a substrate…including an organic polymer), with micro-particles, e.g., latex particles, bound to the solid support (p0010). The solid support is particulate (i.e., substrate particles; p0094) and has pores of between about 1 and about 5000 Å (p0098). As defined by the inventive disclosure, pores less than 10 Å are defined as non-porous (see Specification, p0060); as such, LIU discloses a pore size that overlaps with the claimed pore size categorized by the Applicant to be of a non-porous nature. Thus, one of ordinary skill in the art prior to effective filing date of the invention would find it prima facie obvious that LIU discloses non-porous substrate particles (MPEP 2144.05).
The polystyrene-divinylbenzene solid support is modified by polymerizing with a monomer that includes an epoxide group, e.g., glycidyl ethers (p0126, p0129). As defined by the inventive disclosure, a neutral hydrophilic layer is achieved by polymerizing a glycidyl monomer, such as a glycidyl ether, on the surface of substrate particles, such as a hydrophobic polymer substrate (e.g., polystyrene-divinylbenzene; see Specification, p0031 and p0073-0074); as such, LIU discloses the same and therefore, discloses a neutral hydrophilic layer at an external surface of the non-porous substrate particles.
LIU further discloses that the solid substrate is covalently modified with at least one type of organic ligand, including at least one ion-exchange group, e.g., anionic and cationic exchange groups (i.e., first ion exchange groups; p0104, p0068); this yields a functional ion-exchange layer that is either positively or negatively charged (i.e., a charged first ion exchange layer bound to the substrate particles on top of the hydrophilic layer, the first ion exchange layer comprising first ion exchange groups; p0105, p0068). 
Regarding the claimed charged second ion exchange layer, LIU further discloses micro-particles, such as latex-based micro-particles bound to the exterior surface of the solid support on top of the functional ion-exchange layer (i.e., a charged second ion exchange layer bound to the substrate particles on top of the first ion exchange layer; p0066); said micro-particles are functionalized with amino groups or sulfonic acid groups (i.e., the second ion exchange layer comprising second ion exchange groups; p0066) and have an opposite charge to that of the functional ion-exchange layer (i.e., the second ion exchange layer having an opposite charge to the first ion exchange layer; being bound to the substrate particles by electrostatic interactions with the first ion exchange layer; p0066). As further stated by LIU, the organic ligands that make up the first ion exchange layer are located on the external surface of the substrate (p0068). While LIU further discloses that these organic ligands are blocked by the micro-particles on the exterior surface, these organic ligands are nevertheless located on the exterior surface of the underlying substrate and therefore meets the limitation of wherein both the cationic and anionic retention modes reside on the exterior surface of the non-porous substrate particles.
LIU is deficient in explicitly disclosing the first ion exchange layer comprises a plurality of polymer chains bound to the substrate particle and each polymer chain comprises at least 5 ion exchange groups. However, LIU discloses that the ratio of cation-exchange and anion-exchange ligands (i.e., binding groups) can be synthetically adjusted with different chemistries (p0082) indicating that such ion exchange groups can be optimized by one of ordinary skill in the art. Indeed, LIU cites that the presence of anion-exchange and cation-exchange groups can be “dialed” in to provide the desired chromatographic properties (p0071). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the limitation that the first ion exchange layer comprises a plurality of polymer chains bound to the substrate particle and each polymer chain comprises at least 5 ion exchange groups would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
The limitation “for separating bio-polymers” is directed toward an intended use of the claimed chromatographic media. Furthermore, such a preamble limitation does not structurally limit the claimed invention and only cites the intended use of the claimed invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). Thus, because LIU makes obvious 
The limitation “the neutral hydrophilic layer is configured to reduce a binding of the bio-polymers directly to the non-porous substrate particles compared to a binding of the bio-polymer[s] to the non-porous substrate particles without the neutral hydrophilic layer” is directed toward properties inherent in the neutral hydrophilic layer taught by LIU. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).
Furthermore, as described by Applicant in p0032 of the disclosure, “the polymerized first ion exchange layer is covalently bound to a neutral hydrophilic layer” (emphases added). Thus, the limitation “wherein the first ion exchange layer is polymerized onto the substrate particles” is broadly interpreted to indicate that the first ion exchange layer is covalently bound to the solid substrate particles. As indicated by LIU, the solid support includes covalently attached ion exchange ligands (p0064). Therefore, LIU discloses that the first ion exchange layer is polymerized onto the substrate particles.
Regarding Claims 2-4, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses polymerizing a glycidyl monomer onto the surface of the substrate particles (i.e., wherein the neutral hydrophilic layer includes a fully hydroxylated layer; wherein the hydroxylated layer is provided by surface polymerization, polymer adsorption, cross-linking, or any combination thereof on the surface of the substrate particles; wherein the hydroxylated layer is provided by polymerizing a glycidyl monomer on the surface of the substrate particles; p0126, p0129).
Regarding Claims 5 and 6, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the organic polymeric solid support comprises a polystyrene-divinylbenzene co-polymer (i.e., wherein the non-porous substrate particles includes a divinylbenzene-based organic polymer; wherein the non-porous substrate particles include a divinylbenzene polymer or a styrene-divinylbenzene co-polymer; p0010).
Regarding Claim 7, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the micro-particles are bound to the exterior surface of the solid support on top of the functional ion-exchange layer (i.e., wherein the second ion exchange layer physically contacts an exterior surface of the first ion-exchange; p0066). LIU further discloses that the micro-particles are bound to the exterior surface of the substrate particles in a manner the second ion exchange layer does not fully cover all of the first ion-exchange layer; p0084; see also FIG. 1A).
Regarding Claim 8, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses that although the micro-particles block the positively charged sites on the exterior surface of the substrate, the interior walls of the pores of the substrate continue to provide positively charged sites because the micro-particles are too big to enter the pores (i.e., wherein the second ion exchange layer does not quantitatively extinguish the charge of the first ion exchange layer; p0068).
Regarding Claims 10 and 30, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the substrate is covalently modified with polymer chains (p0127), of which include at least one ion-exchange group (p0104). LIU is deficient in explicitly disclosing each polymer chain comprises at least 10 ion exchange groups or at least 20 ion exchange groups.
However, LIU discloses that the ratio of cation-exchange and anion-exchange ligands (i.e., binding groups) can be synthetically adjusted with different chemistries (p0082) indicating that such ion exchange groups can be optimized by one of ordinary skill in the art. Indeed, LIU cites that the presence of anion-exchange and cation-exchange groups can be “dialed” in to provide the desired chromatographic properties (p0071). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the limitation that the first ion exchange layer comprises a plurality of polymer chains bound to the substrate particle and each polymer chain comprises at least 10 ion exchange groups or at least 20 ion exchange groups would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
Regarding Claim 11, LIU makes obvious the chromatographic media of Claim 1. LIU is deficient in explicitly disclosing a retention time of a molecule retained by the first ion exchange layer is not changed by more than 20% by the presence of the second ion exchange layer on top of the first ion exchange layer.
However, such a limitation is directed toward a method of using the claimed chromatographic media and is accorded no patentable weight in the determination of patentability for this chromatographic media. The manner or In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).
Of note, LIU does disclose that despite the presence of micro-particles blocking some of the charged sites on the exterior surface of the substrate, the interior walls of the pores of the substrate continue to present charged sites for interaction with analytes (p0068). Even further, LIU discloses the simultaneous presence of differently charged groups on the substrate can be selectively utilized to provide chromatographic stationary phases with unique properties and versatility, i.e., the amount of charged sites presented by either first or second ion exchange layers can be optimized for a desired selectively and therefore, a desired retention time. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Furthermore, such a limitation is directed toward materials or articles worked upon by the claimed invention, namely, a molecule retained by the first ion exchange layer being retained by the claimed chromatographic media. The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115).
Regarding Claim 12, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the substrate is derivatized with anion-exchange (positively-charged) sites, and the exterior-surface bound micro-particles provide cation-exchange (negatively-charged) sites (p0068); LIU further discloses that the ion-exchange ligands that form these functional layers include anion-exchange groups that include quaternary amines and cation-exchange groups that include sulfonates and carboxylates (i.e., either (i) the first ion exchange groups are cation exchange groups and are selected from negatively charged sulfonate groups and negatively charged groups, and the second ion exchange groups are anion exchange groups and are positively charged quaternary amine groups; or the first ion exchange groups are anion exchange groups and are positively charged quaternary amine groups, and the second ion exchange groups are cation exchange groups and are selected from negatively charged sulfonate groups and negatively charged carboxylate groups; p0104-0105).
Regarding Claim 13, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses micro-particles, such as latex-based micro-particles bound to the exterior surface of the solid support on top of the functional ion-exchange layer (p0066), said micro-particles being functionalized with amino groups or sulfonic acid wherein the second ion exchange layer comprises charged nano-particles; p0141).
Regarding Claim 14, LIU makes obvious the chromatographic media of Claim 13. LIU further discloses the micro-particles are latex-based micro-particles (i.e., wherein the nano-particles comprise cross-linked latex particles; p0066, p0133-0135) having a median diameter of about 1 nm to about 900 nm (p0141), which reads on the claimed range of 1 to 1000 nm.
Regarding Claim 15, LIU makes obvious the chromatographic media of Claim 14. LIU further discloses the latex particles comprise a cross-linked polymer containing about 0.25% to about 100% monomer by weight or from about 1% to about 5% by weight (p0137), which overlaps with the claimed range of having a degree of crosslinking in the range from 2 to 20% and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).  
Regarding Claim 16, LIU makes obvious the chromatographic media of Claim 14. LIU further discloses the micro-particles are formed from cross-linked polymers, including, e.g., glycidyl methacrylates (i.e., wherein the cross-linked latex particles comprise methacrylate-based polymer; p0137).
Regarding Claim 17, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the solid support particles have a median diameter of between about 1 and about 20 microns (p0094), which reads on the claimed range of 1 to 20 µm.
Regarding Claim 18, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the specific surface area of the substrate particles is between about 1 and about 100 m2/g of resin (p0099), which overlaps with the claimed range of 0.5 to 10 m2/g and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 19, LIU makes obvious the chromatographic media of Claim 1. LIU further discloses the chromatographic media is useful as stationary phases for a variety of chromatographic applications, e.g., in chromatography columns (i.e., the chromatographic media [being] disposed in a chromatography column or [a] solid phase extraction column; p0007, p0011).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US PGPub 2009/0277838 A1), as applied to Claim 4 above, and further in view of RAHANE et al. (US PGPub 2015/0298097 A1).
Regarding Claim 29, LIU makes obvious the chromatographic media of Claim 4. LIU is deficient in disclosing the glycidyl monomer comprises a triglycidyl ether.
	RAHANE discloses separation materials used in biological separations, e.g., for pharmaceutical applications (p0001-0003). RAHANE further discloses multifunctional epoxide groups (p0039, p0051), including triglycidyl ethers (i.e., wherein the glycidylmonomer comprises a triglycidyl ether; p0064). These groups advantageously increase the number of hydroxyl groups available for further modification providing for improved separating materials (p0039). Thus, prior to the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to select a monomer comprising a triglycidyl ether, as suggested by RAHANE, to modify the hydrophilic layer of the chromatographic media made obvious by LIU.

Response to Arguments
	Applicant’s arguments filed 24 November 2021 have been fully considered.
	Amendments to the Specification have overcome the Specification Objections, which are withdrawn.
	Amendments to Claims 1, 10, 12, 16, and 19 have overcome the Claim Objections, which have been withdrawn.
	Applicant’s arguments with respect to the 35 USC 103 rejections of Claims 1-19 as being unpatentable over LIU have been fully considered but are not persuasive.
	Applicant argues the following: (1) LIU fails to disclose the disclosed composition is suited for separating proteins or nucleic acids (pg. 10-11); (2) LIU fails to teach or suggest wherein both the cationic and anionic retention modes reside on the exterior surface of the non-porous substrate particles (pg. 11-12); and (3) there is no indication that the number of ion exchange groups present on each polymer chain is variable (pg. 12-13).
	The Examiner respectfully disagrees.
	As explained in the above 35 USC 103 rejections, LIU discloses or suggests each of the supposed deficiencies noted by the Applicant. 
Regarding (1), the cited limitation is considered an intended use of the claimed chromatographic media. Because Applicant has not required any limitation in the body of the claim that limits the structure of the claimed media to be used for protein/nucleic acid purification, such a limitation is considered an intended use of the claimed media. Such a preamble limitation does not structurally limit the claimed invention and only cites the intended use of the claimed invention. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02 II). Thus, because LIU makes obvious all limitations in the body of the claim, this cited intended purpose of the chromatographic media “for separating bio-polymers” is not considered for patentability.
Regarding (2), the claimed limitation remains broad. It is understood that Applicant intends to have both cationic and anionic moieties presented on the external surface; however, LIU explicitly teaches this same limitation. The organic ligands that make up the first ion-exchange layer and second ion-exchange layer of the electrostatically-bound micro-particle layer create a composition having, e.g., cation-exchange sites on the solid support and anion-exchange sites on the external surface of the micro-particles (p0068). As stated by LIU, the organic ligands that make up the first ion exchange layer are located on the external surface of the substrate (p0068). While LIU further discloses that these organic ligands are “blocked” by the micro-particles on the exterior surface, these organic ligands are nevertheless located on the exterior surface of the underlying substrate and therefore meets the limitation of wherein both the cationic and anionic retention modes reside on the exterior surface of the non-porous substrate particles.
Regarding (3), LIU discloses the functionality of the cation and anion ligands are indeed optimizable. LIU discloses that the ratio of cation-exchange and anion-exchange ligands (i.e., binding groups) can be synthetically adjusted with different chemistries (p0082) indicating that such ion exchange groups can be optimized by one of ordinary skill in the art. LIU cites that the presence of anion-exchange and cation-exchange groups can be “dialed” in to provide the desired chromatographic properties (p0071). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Thus, the limitation that the first ion exchange layer comprises a plurality of polymer chains bound to the substrate particle and each polymer chain comprises at least 5 ion exchange groups would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention.
All other arguments have been indirectly addressed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777